*533ORDER
Gene Auston sued Hartford Accident & Life Insurance Company, seeking to recover benefits allegedly due under a long-term disability plan governed by ERISA. 29 U.S.C. § 1132(a)(1)(B). In a well-reasoned decision, the district court concluded that Hartford was entitled to summary judgment as a matter of law. After reviewing the record and the briefs and hearing oral argument, we are of the opinion that the district court correctly found in Hartford’s favor. Accordingly, we AFFIRM the judgment for substantially the reasons stated by the district court in its May 23, 2000 memorandum opinion and order.